 1   CATHERINE E. HOLZHAUSER, SBN 118756
     CHRISTOPHER O. HAMMER, SBN 272543
 2   BEESON, TAYER & BODINE, APC
     520 Capitol Mall, Suite 300
 3   Sacramento, CA 95814-4714
     Telephone:   (916) 325-2100
 4   Facsimile:   (916) 325-2120
     Email:       cholzhauser@beesontayer.com
 5                chammer@beesontayer.com

 6   Attorneys for Plaintiff NORTHWEST ADMINISTRATORS, INC.

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10   NORTHWEST ADMINISTRATORS, INC.,                      Case No. 2:19-CV-00744-WBS-AC

11                                           Plaintiff,   ORDER RE PLAINTIFF’S EX PARTE
                                                          APPLICATION TO CONTINUE STATUS
12                           v.                           (PRETRIAL SCHEDULING)
                                                          CONFERENCE AND RELATED
13   NATIONAL EXPRESS TRANSIT SERVICES                    DEADLINES
     CORPORATION, a Delaware corporation,
14   DURHAM SCHOOL SERVICES, L.P., a
     Delaware limited partnership; NATIONAL
15   EXPRESS LLC, a Delaware limited liability
     corporation,
16
                                         Defendants.
17

18          Having considered Plaintiff’s Ex Parte Application and Declaration of Christopher Hammer

19   in support thereof, this Court finds good cause exists to continue the Status (Pretrial Scheduling)

20   Conference and corresponding dates as follows:

21         1.       The Status (Pretrial Scheduling) Conference will be continued from February 18, 2020

22   at 1:30 p.m. in Courtroom 5 of the Sacramento Courthouse until April 27, 2020 at 1:30 p.m. in

23   Courtroom 5 of the Sacramento Courthouse.

24   ///

25   ///

26   ///

27

28   [PROPOSED] ORDER RE PLAINTIFF’S EX PARTE APPLICATION TO CONTINUE CASE                      19cv744 Northwest1
     MANAGEMENT CONFERENCE                                                                       Admin - Order Re
                                                                                                 Pltf's App to Cont
                                                                                                       Schedg Conf
     Case No. 2:19-CV-00744-WBS-AC
 1   ///
 2   ///
 3          2.     The Rule 26(f) Report, Initial Disclosures and Joint Status Report filing deadline will
 4    be continued from February 4, 2020 to April 13, 2020.
 5

 6          IT IS SO ORDERED.
 7    Dated: January 31, 2020
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28   [PROPOSED] ORDER RE PLAINTIFF’S EX PARTE APPLICATION TO CONTINUE CASE                    19cv744 Northwest2
     MANAGEMENT CONFERENCE                                                                     Admin - Order Re
                                                                                               Pltf's App to Cont
                                                                                                     Schedg Conf
     Case No. 2:19-CV-00744-WBS-AC
